Citation Nr: 0336621	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to September 
1983.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  In that decision, the RO denied 
the veteran's claim for entitlement to service connection for 
PTSD.  


REMAND

Based upon its review of the record, the Board concludes 
that additional development is necessary in connection 
with the veteran's claim for entitlement to service 
connection for PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the veteran in the development of his appeal and 
to ensure due process, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required on her part:

1.	The veteran should be accorded an 
updated VA examination by a psychiatrist 
to determine whether she has an acquired 
psychiatric disorder, specifically, PTSD.  
The claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
including but not limited to: (1) the 
veteran's service records, which are 
located in a manila envelope stamped 
"Service Department Records Envelope" 
within the claims file; (2) the VA 
examination report dated in July 1996, 
which is tabbed on the right side with a 
yellow flag marked "July 1996"; (3) the 
"Health Care For Homeless Veterans 
Contact Form;" dated in August 1996, 
which is tabbed on the right side with a 
yellow flag marked "August 1996."  The 
examination report should reflect that 
such a review was conducted.  

2.	The examiner is requested to express 
an opinion as to whether the veteran 
currently has PTSD.  To this end, the 
examiner should conduct a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score.  If and only if 
the veteran is diagnosed with PTSD, an 
opinion is requested as to its etiology, 
in particular, whether it is 
etiologically related to the miscarriage 
the veteran suffered in January 1979 
during her service in Germany.  (See 
Service Medical Records dated in and 
after January 1979, tabbed on the right 
with a yellow flag marked "January 
1979" and clipped together with a paper 
clip.)  The examiner should review the 
results of any testing prior to reaching 
a conclusion and should indicate this in 
his or her report.  

If the veteran (1) is found to have PTSD 
and (2) that it is causally related to 
her miscarriage, the diagnostic 
assessment should include a discussion of 
the veteran's current levels of 
psychological, social, and occupational 
functioning and the impact of this on her 
social and industrial activities as well 
as her employability.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide 
complete rationale for all conclusions 
reached. 

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2003) (the VCAA"), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time she has in which to submit 
additional evidence.

4.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on her claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) that may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




